Darden, Judge
(dissenting):
In addition to the arguments in my dissent in United States v Rivera, 20 USCMA 6, 42 CMR 198 (1970), I have other reasons for disagreeing with the majority of the Court in this case.
Paragraph 32f, Manual for Courts-Martial, United States, 1969 (Revised edition), provides that the commanding officer make a specific recommendation on the disposition of the charges he is forwarding to the next higher command. To me, disposition of the charges means whether they should be tried by a court-martial and, if so, the kind of court-martial that should try them. If this phrase is construed to obligate a commanding officer to recommend whether a convening authority should approve a punitive discharge awarded by a court-martial, the words appear to obligate him also to recommend how much confinement and the extent of the forfeitures the convening authority should approve.
I should think that a commanding officer who really believed a member of his command should not be punitively discharged would recommend a disposition other than a general court-martial. A commander who concurrently recommends trial by general court-martial and retention of the accused in service must be unfamiliar with the sentences usually given persons a general court-martial finds guilty.
Despite my disagreement that the Manual compels a commanding officer’s comment on whether an accused should be discharged, I think a convening, authority is well advised to have such a recommendation from a commanding officer who has observed an accused long enough to have an informed judgment on whether the accused is worthy of retention. In this case the commanding officer whose recommendation was not communicated to the convening authority had had the appellant under his command for not more than six days at most. The majority opinion emphasizes that this commanding officer, the head of a special processing detachment, had a singular talent for evaluating the rehabilitation potential of persons returned from unauthorized absences. If he could make a useful recommendation of this kind after observing a returnee for less than a week, he has an uncommon insight into human nature. I have nothing but admiration for the resourcefulness of the appellate defense counsel who suggested that we impute such perspicacity to this commanding officer.
As in Rivera I would affirm the decision of the Court of Military Review because of my confidence that the convening authority’s decision in this instance would have been unaffected by the knowledge that this particular commanding officer who thought the appellant should be tried by general court-martial also thought he should not be discharged.